Citation Nr: 1702430	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  15-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss (BHL) and, if so, whether service connection is warranted.

2.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for deep vein thrombosis (DVT), right lower extremity, to include as secondary to the service-connected residuals of right ankle contusion and, if so, whether service connection is warranted.

3.  Entitlement to a rating in excess of 10 percent for residuals of right ankle contusion.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1961 to September 1963; and in the Navy from November 1987 to May 1988, September 1990 to April 1991, and December 1993 to May 1998 with additional service with the Reserves.

This case comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied an increased rating for residuals of contusion, right ankle.  This case also comes properly before the Board on appeal from a September 2014 rating decision that reopened and denied the claim for service connection for DVT and denied reopening the claim for service connection for BHL.

When the issue of entitlement to a rating in excess of 10 percent for residuals of right ankle contusion was before the Board in April 2016, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

Subsequently, the issues of whether new material evidence has been received in order to reopen the claims of entitlement to service connection for bilateral hearing loss and deep vein thrombosis, right lower extremity, to include as secondary to service-connected residuals of right ankle contusion were certified to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The Board notes that a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, evidence of record, discussed further in the remand section below, suggests an allegation of unemployability.

The issues of whether new material evidence has been received in order to reopen the claims of entitlement to service connection for bilateral hearing loss and deep vein thrombosis, right lower extremity, to include as secondary to service-connected residuals of right ankle contusion are addressed in the decision below.  All other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for DVT was reopened and denied in a May 2008 rating decision that was not appealed. 

2.  Reopening of the claim for service connection for BHL was denied in a May 2008 rating decision that was not appealed. 

3.  Evidence received since the May 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for DVT and BHL.
CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final May 2008 decision, the criteria for reopening the claim for service connection for BHL are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  As new and material evidence has been received since the issuance of a final May 2008 decision, the criteria for reopening the claim for service connection for DVT, right lower extremity, to include as secondary to the service-connected residuals of right ankle contusion are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

BHL

Review of the file shows the previous denial of reopening of the claim for service connection for BHL in a May 2008 rating decision was based on a determination that new material evidence was not submitted since a May 1979 decision.  The May 1979 decision denied service connection for BHL based on a determination that an examination performed in May 1979, when the Veteran was reenlisting in the Navy Reserve, showed that he already had hearing loss involving high frequencies; specifically, in the right ear abnormal thresholds of 35 at 4000 Hertz (Hz) and 75 at 6000 Hz were noted, in the left ear a threshold of 50 at 2000 Hz, 60 at 4000 Hz, and 50 at 6000 Hz were found.  It was also determined that this hearing loss underwent no essential change during the course of duty and was not aggravated beyond the normal progression.  The May 2008 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the May 2008 decision includes in pertinent part correspondence from the Veteran in June 2014, stating that his hearing loss had worsened as he could barely hear out of his left ear when using the telephone and his right ear was audible.  The evidence received also includes VA treatment records, to specifically include from December 2014 that showed that hearing aids were deemed medically necessary due to significant hearing impairment and participation restrictions due to hearing difficulty.

Because such a finding of potential worsening of BHL was one of the elements not present in May 2008, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

DVT

Review of the file shows the previous denial of entitlement to service connection for DVT in a May 2008 rating decision that was not appealed was based on a determination that there was no evidence of a current disability.  The May 2008 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2015).  

The evidence received since the May 2008 decision includes in pertinent part VA treatment records, specifically to include from April 2009 that show diagnoses of DVT of the right lower extremity.

Because such a finding was one of the elements not present in May 2008, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for BHL is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for DVT is granted. 

REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Right Ankle

The Veteran essentially contends that his ankle condition is more severe than contemplated by his current rating of 10 percent.

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

In response to the Board's April 2016 remand, the Veteran was afforded a VA examination in June 2016.  On review of the examination report, it provided only active range of motion findings and did not address range of motion findings on passive motion or in weight-bearing and nonweight-bearing.  Applying Correia to this VA examination report, remand is required for a new VA examination that provides adequate information regarding the current severity of the Veteran's right ankle disability, as outlined further in the remand directives below. 

BHL

The Veteran contends that service connection is warranted for BHL.

The Veteran's service treatment records include a May 1961 pre-induction service enlistment examination report that showed normal hearing per a whisper test; as such, the findings did not reflect any hearing loss disability under 38 C.F.R. § 3.385.  The Veteran is entitled to the presumption of soundness under 38 U.S.C. § 1111 (West 2014).

Considering the Veteran's credible statements and the record supports his claims of in-service noise exposure, the Board finds that a VA audiology examination and opinion for any hearing loss is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276   (2010).

DVT

The Veteran contends that service connection is warranted for DVT, right lower extremity, to include as secondary to the service-connected residuals of right ankle contusion.

Review of the evidence of record shows that the Veteran was afforded a VA-contracted examination concerning this claimed disability in May 2014; however, no etiological opinion was provided by the examiner.

Subsequently, in September 2014 an addendum VA opinion was received in which the examiner stated in pertinent part that the ankle condition was not at least likely as not related to the DVT history as the Veteran in fact had another DVT affecting the calf years after the right ankle injury.  

The Board finds that the September 2014 VA addendum opinion is not responsive to the pertinent issue at hand; namely, whether the claimed DVT is etiologically related to service or alternatively caused or aggravated by the service-connected right ankle.  As such, clarification should be sought from the September 2014 VA examiner on remand.


TDIU

The Board notes that in June 2006 the Veteran's spouse stated that he had to retire from working solely because of his leg and ankle condition.  Based on this statement and lacking indication that the Veteran subsequently returned to work, the evidence of record suggests a claim for a TDIU. No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the TDIU issue so that proper notice can be provided and any necessary development undertaken.

Accordingly, the case is REMANDED for the following action:

1.  With respect to issue of a possible claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.   Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected residuals of right ankle contusion.  Access to the electronic claims file must be made available to the examiner in conjunction with the examination. 

All indicated studies should be performed.  The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided, and the examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups. 

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

To the extent possible, the examiner should distinguish between symptoms of the residuals of the Veteran's right ankle contusion and his DVT. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss.  All tests for hearing loss should be performed to determine his current diagnoses.  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

The examiner is then asked to answer (a) does the Veteran have bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385; and (b) is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma. 

Access to the electronic claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

4.  Request an addendum opinion from the September 2014 VA examiner, or suitable substitute, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed DVT of the right lower extremity is (a) etiologically related to his active duty service or (b) was caused or aggravated by his service-connected right ankle disability.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

Access to the electronic claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


